Reynolds, J.
Appeal from a judgment of the Supreme Court, Sullivan County, entered November 29, 1967, which dismissed a writ of habeas corpus. Appellant was found to be a narcotics addict within the meaning of article 9 of the Mental Hygiene Law (§§ 200-217) and, pursuant thereto, was certified to the care and custody of the Narcotics Addiction Control Commission for a period not to exceed three years. In seeking his release from the Woodbourne Rehabilitation Center he raises substantially the same issues as were raised in People ex rel. Gordon v. Murphy (30 A D 2d 358). Any additional claims raised we find insubstantial. Judgment affirmed, without costs. *901Herlihy, J. P., Reynolds, Aulisi, Staley, Jr., and Gabrielli, JJ., concur in memorandum by Reynolds, J.